Citation Nr: 0708162	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a dermatological 
disorder, claimed as seborrheic dermatitis on the head, legs, 
arms, and buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and May 2001 rating decisions.


FINDING OF FACT

The medical evidence of record fails to connect the veteran's 
seborrheic dermatitis with his time in service.


CONCLUSION OF LAW

Criteria for service connection for seborrheic dermatitis 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he first experienced his skin 
condition in December 1975 when he was stationed in Germany.  
At his hearing, the veteran presented a bottle that the 
undersigned veterans law judge described as Selsun Selenium 
Sulfide lotion, which the veteran indicated he had been 
prescribed to treat his skin condition.  The veteran stated 
that his skin condition was manifested by painful knots that 
would appear under his skin and that were excised by a doctor 
(which is supported by surgical records from 2004).  The 
veteran stated that all of his treatment had been with VA, 
and he indicated that he had been going every month since his 
discharge from service.  The veteran's wife indicated that 
she had seen his skin condition for the past nine years, but 
she did not know the veteran during his time in service.

Service medical records reflect that in December 1975 the 
veteran sought treatment for jock rash; however, no jock rash 
was found upon examination.  The veteran was put on profile 
for pseudofolliculitis barbae while in service, but a 
subsequent annual physical in November 1975 showed the 
veteran's skin to be normal, and the veteran denied having 
then, or having ever had, a skin disease of any kind.  In 
January 1976, the veteran again complained of having a rash, 
and it was noted that the veteran seemed to be allergic to 
wool blankets.  However, no skin disease was diagnosed.  
There were no additional complaints of any skin rash during 
service.

Following service, VA treatment records and examination 
reports fail to show evidence of any skin condition for a 
number of years.  For example, at a health evaluation in 
August 1976, the veteran's doctor indicated that the veteran 
had no skin abnormalities.  Similarly, at a February 1979 VA 
examination, it was noted that the veteran's skin had no 
significant abnormalities; and a medical report from December 
1979 failed to describe the presence of any rash or lesions.  
Additionally, at general medical examinations in June 1982, 
August 1986, and August 1989, the veteran's skin was found to 
be normal.  

A VA treatment record from October 1986 indicated that the 
veteran had a history of skin lesions on his feet, but no 
lesions were noted that day.  VA treatment records in 
September 1988 were negative for any lesions or skin rashes.

In October 1996, the veteran was diagnosed with seborrheic 
dermatitis, and treatment records have continued to show 
treatment for skin conditions, such as seborrheic dermatitis, 
to the present day.  
Regardless, the veteran's file is void of any medical opinion 
of record which indicates his seborrheic dermatitis is 
related to his time in service.  While there were several 
complaints of rashes in service, the veteran was never 
diagnosed with an actual skin disease, other than 
pseudofolliculitis barbae.  In particular there was no 
diagnosis of seborrheic dermatitis made either during service 
or for many years after.  

While the veteran testified that his skin condition began 
during service and continued ever since, there is no support 
for that in the medical evidence of record. Rather, the 
medical evidence of record reflects that no skin condition 
was found on five separate examinations between 1976 and 
1989.  Seborrheic dermatitis was not, in fact, diagnosed for 
almost two decades after the veteran left service.   

In February 2004, the veteran had surgery to address several 
abscesses on his thigh, and post-surgery photographs were 
submitted.  Nevertheless, there is no indication that these 
boils either began during, or were caused by, the veteran's 
time in service.

Accordingly, as the medical evidence fails to relate the 
veteran's seborrheic dermatitis to his time in service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
The required notice was completed by a letter dated in 
October 2005.  By this, and by previous letters, the 
statement of the case, and the supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II.

Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim; was 
given ample time to respond to VA notices; and the claim was 
readjudicated after the notice requirements were met.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
service medical records.  Additionally, the veteran testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light 
of the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


ORDER

Service connection for seborrheic dermatitis is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


